Citation Nr: 1221429	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to January 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2010, the Board denied reopening of the Veteran's claims for service connection for dizziness and nervousness and the above-stated issues were remanded by the Board for additional development.  The issues were remanded a second time in April 2011 for further development.  The issues are now ready for appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a seizure disorder that is related to his active duty service.  



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated in active duty nor may epilepsy be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in April 2007 and August 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Both the April 2007 and August 2007 letters provided this notice to the Veteran.

The Board observes that both the April 2007 and August 2007 letters were sent to the Veteran prior to the October 2007 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the April 2007 and August 2007 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In June 2010 and April 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the Veteran to be provided proper notice, to obtain treatment records, and to afford VA examinations.  The proper notice having been provided, treatment records having been obtained, and an adequate VA examination having been afforded with respect to the issue of entitlement to service connection for a seizure disorder, the issues now return to the Board for appellate review.  Unfortunately, as will be further explained below, the VA examination with regard to the issue of entitlement to service connection for memory loss was determined to be inadequate and as such that issue must once again be remanded.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in June 2010 with a July 2010 addendum opinion, and a VA examination in May 2011.  38 C.F.R. § 3.159(c) (4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case, with respect to the issue of entitlement to service connection for a seizure disorder, are more than adequate, as they are collectively predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2010 and April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2009); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).

Certain chronic diseases (to include epilepsies) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for epilepsies).  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has a seizure disorder that is related to a head injury sustained in a robbery during service.

Service treatment records show that in April 1972 the Veteran was treated for a laceration behind the right ear after he was hit over the head in a robbery.  However, there is no evidence of additional follow-up evaluation or additional clinical findings to suggest that any residual symptoms constituted a chronic disability or that provide a basis for a diagnosis.  The Veteran's August 1973 separation examination, to include the accompanying report of medical history contain no specific complaints regarding seizures or seizure-like activity, and no significant abnormality of the head or neurological system was reported.

Post-service VA treatment records show the Veteran sustained a head injury in a motor vehicle accident in 1992.  At that time he was treated for headaches and a lump on his forehead.  Subsequent records show that in January 2007, he was brought to the emergency room by ambulance in an apparent postictal state for what appeared to be a grand mal seizure.  An MRI of the brain showed mild chronic ischemic white matter disease.  The clinical impression was probable complex partial seizures.  There was no further discussion or opinion provided regarding the etiology or onset of the seizures.  Also, in May 2009, a VA neurology physician's note diagnosed the Veteran with probable complex partial and generalized tonic-clonic seizures.  In January 2010, the assessment was to rule out generalized seizure and to rule out mild cognitive impairment.  

The Veteran was afforded a VA examination initially in June 2010.  At the examination the Veteran reported that he had not had any recurrent seizures because he was taking medication for the seizures.  The Veteran denied headaches, dizziness, deterioration of memory.  The assessment was to rule out generalized seizures, and diagnoses of mild cognitive impairment and a vitamin B12 deficiency were made.  Following a CT scan in July 2010, the diagnoses included seizure disorder and mild neurocognitive disorder.  An addendum etiological opinion was provided in July 2010.  The examiner noted after review of the claims file and interviewing the Veteran that the onset of the Veteran's seizure disorder was in 2007.  The examiner essentially suggested albeit not clearly that there were no current residuals of the Veteran's in-service head injury in that the CT scan of the Veteran's head showed ischemic changes of the white matter of the Veteran's brain that were of a chronic nature, which is indicative of old age.  

The Veteran was afforded another VA examination in May 2011.  The VA examiner noted, in contrast to the previous examiner, that the Veteran's seizures dated back to 2006.  The examiner cited a June 2006 treatment record that noted that the Veteran was hospitalized after he woke up with midback pain and confusion, although no specific diagnosis was made with regard to the confusion at that time.  The examiner noted that the record did not indicate any episodes of unresponsiveness between 1972 and 2006.  The Veteran's cranial nerve examination was normal with no tremors, normal tone and power in all extremities, reflexes normal, and gait normal.  The examiner diagnosed the Veteran with a seizure disorder but noted that no specific etiology of the seizures was established, although he noted an increased incidence of seizures in the elderly.  The examiner then opined that although the Veteran suffered a head trauma in 1972, he did not have any other neurological symptoms at that time, so his current seizure disorder was unlikely related to the trauma the Veteran sustained in 1972.  

As noted above, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden, supra; 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson, supra.  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn supra. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this instance the Board notes the Veteran's contentions that his seizure disorder is related to the head trauma he had while on active duty; however, the record is silent with regard to post-service complaints regarding a seizure disorder until 2006.  The Board notes that the initial complaint associated with a seizure disorder was 32 years after the Veteran's separation from active duty service.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe seizures during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board observes that there is no medical evidence of record, nor does the Veteran contend that he sought medical care for a seizure disorder prior to 2006.  The Board finds that it is reasonable to expect that if the Veteran had seizures or seizure-like symptoms in the intervening years, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the 32 year silence with regard to complaints of seizures stands in direct contradiction to any suggestion that the Veteran's seizures are the result of the head trauma experienced in service.  It therefore follows that any assertions in this regard are not credible.

As such, while acknowledging the Veteran's contentions that his seizure disorder is the result of a head trauma he experienced during service, the Board nevertheless finds that the approximately 32 year lapse in time between the Veteran's separation from active service and the first medical evidence of a seizure disorder weighs against the Veteran's claim.  In this regard the Board notes that there is no contemporaneous medical evidence to support the Veteran's claim.  Although such evidence is not required, this lack of complaint or treatment for 32 years following separation from service serves as further evidence against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, the Board notes that laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  With regard to the Veteran's claim for a seizure disorder the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which does not relate the Veteran's seizure disorder to any incident of the Veteran's military service.

In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of a seizure disorder, there is no indication that the Veteran was diagnosed with a seizure disorder in service or immediately thereafter and no competent and probative medical evidence linking the Veteran's current diagnosis of a seizure disorder with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for a seizure disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a seizure disorder is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for memory loss.

The Veteran contends that he has memory loss as a result of head trauma he received during a robbery while on active duty.  

The Veteran was afforded a VA examination in June 2010 in which he reported no memory loss, but previous treatment records indicate that the Veteran had problems with poor memory.  The July 2010 addendum opinion noted that the Veteran's memory loss appeared to be part of a neurocognitive disorder which was age related rather than being the result of the in-service head trauma.  The examiner further noted that a review of the medical literature including Harrison's Principles of Internal Medicine and the Veteran's treatment records indicated that the Veteran's memory loss was due to chronic ischemic white matter disease that was noted on a January 2007 MRI of the Veteran's brain which was consistent with the Veteran's age.  

Subsequently in May 2011 the Veteran was afforded another VA examination.  The examiner noted a history of memory loss, but stated that the Veteran had no functional impairments to suggest dementia.  The examiner opined that it was unlikely that the Veteran met the criteria for dementia and unlikely that memory loss was related to the head trauma the Veteran experienced in service.  The examination report then noted that the Veteran was scheduled for neuropsychological testing on May 10, 2011.  Unfortunately the results of the neuropsychological testing were not available for review.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner noted that it was unlikely that the Veteran had dementia because the Veteran had no functional impairments to suggest dementia, it is necessary to have the results of the neuropsychological testing to determine if the Veteran has a current disability that manifests itself as memory loss and whether that disability is related to the Veteran's active duty service.  The Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  As such, a supplemental opinion, including the review of any neuropsychological testing should be provided to determine if the Veteran has memory loss, or dementia, that is related to his active duty service, particularly the head trauma the Veteran experienced in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain a copy of the May 2011 neuropsychological testing and include it in the claims folder for review.  

2.  The RO/AMC should obtain a supplemental opinion that includes a review of the May 2011 neuropsychological testing and addresses whether the Veteran has memory loss, or a disorder manifested by memory loss such as dementia, that is related to his active duty service, in particular the head trauma the Veteran received while in service in 1972.  

The claims file, to include a copy of this remand must be made available to the examiner for review, and the addendum opinion should reflect that such a review was accomplished.

The examiner should address whether any memory loss, or a disorder manifested by memory loss, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

3.  After completing the foregoing directives and considering all of the evidence of record, the RO should review the merits the Veteran's claim of entitlement to service connection for memory loss.  In doing so, the RO should please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As such, expedited handling of this appeal is requested.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


